 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   STEVE JOEL MOFFETT, SR.,                                Case No. 2:18-CV-01678-GMN-EJY
 5                  Plaintiff,
                                                                           ORDER
 6           v.
 7   KEOLIS TRANSIT AMERICA, INC., and
     DOES 1-10,
 8
                    Defendants.
 9

10           Before the Court is Defendant Keolis Transit America, Inc.’s Motions for Protective Order
11   (ECF Nos. 98 and 100) and Motions to Shorten Time (ECF Nos. 99 and 101). In its Motions to
12   Shorten Time, Defendant explains that because a deposition of a former executive and the deadline
13   for the eight subpoenas are set for February 7, 2020, and Plaintiff, who is pro se, has refused to
14   vacate the deposition and withdraw the subpoenas, shortened time is appropriately granted.
15           Plaintiff shall be entitled to respond to Defendant’s Motions for Protective Order (ECF Nos.
16   98 and 100) on shortened time. Plaintiff’s response shall therefore be due on or before February 5,
17   2020.
18           Accordingly,
19           IT IS HEREBY ORDERED that Defendant’s Motions for Order Shortening Time (ECF Nos.
20   99 and 101) are GRANTED.
21           IT IS FURTHER ORDERED that Plaintiff shall have through 5 p.m. on February 5, 2020 to
22   file responses to Defendant’s Motions for Protective Order (ECF Nos. 98 and 100). Plaintiff’s
23   response shall be limited to the issues raised by Defendant in their respective Motions. Plaintiff’s
24   response should be concise.
25           IT IS FURTHER ORDERED that a reply shall not be permitted except by leave of Court.
26           DATED: January 30, 2020
27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                     1
